DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 09/17/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J Warren Lytle, Jr. – Reg. No. 39,283 on 01/24/2022.
The application has been amended as follows: 
Regarding claim 1, -- and outputs demodulated received data -- has been added after “the synthesis” in lines 3-4; --the -- has been added before “demodulated” in line 5; 
	Regarding claim 2, “a second error” has been changed to -- the second error -- in line 2.
	Regarding claim 3, “OFDM” has been changed to -- Orthogonal Frequency Division Multiplexing (OFDM) -- in line 2.
	Regarding claim 7, “a received data” has been changed to -- the received symbols -- in line 4; “; and” has been changed to -- , wherein -- in line 6; “a demodulation” has been changed to -- the demodulation -- in line 7; “that” has been deleted in line 7; “received data” has been changed to – the received symbols -- in line 7; and “determination result” has been changed to -- a determination result of the modulation scheme determination circuit -- in line 7.
	Regarding claim 9, “a symbol synthesis circuit that synthesizes” has been changed to -- synthesizing, by a symbol synthesis circuit, -- in line 3; “a demodulation circuit that demodulates” has been changed to -- demodulating, by a demodulation circuit, -- in line 4; -- and outputting demodulated received data -- has been added after “the synthesis” in lines 4-5; “an error correction circuit that corrects” has been changed to -- correcting, by an error correction circuit, the -- in line 6; -- and outputting error corrected received data -- has been added after “demodulation circuit” in lines 6-7; “a detection circuit that detects” has been changed to -- detecting, by a detection circuit, -- line 8; “a second detection circuit that detects” has been changed to -- detecting, by a 
Regarding claim 11, “OFDM” has been changed to -- Orthogonal Frequency Division Multiplexing (OFDM) -- in line 2.
Regarding claim 15, “second detection circuit can detect a” has been deleted in line 2; and -- is -- has been added after “code” in line 2.
Regarding claim 16, “the symbol synthesis circuit performs the symbol synthesis” has been changed to -- the synthesizing the received symbols is performed -- in line 2; and “OFDM” has been changed to -- Orthogonal Frequency Division Multiplexing (OFDM) -- in line 2.
Regarding claim 17, “the symbol synthesis circuit performs the symbol synthesis” has been changed to -- the synthesizing the received symbols is performed -- in line 2.
Regarding claim 20, -- , -- has been added after “determining” in line 3; “control signal” has been changed to -- a control signal -- in line 3; “a received data” has been changed to -- the received symbols -- in lines 3-4; -- performing the -- has been added before “demodulating” in line 6; “received data” has been changed to -- the received symbols -- in line 6; and “using determination result” has been changed to -- based on determining that the symbol sequence is transmitted more than once -- in line 6.
Regarding claim 21, -- wherein the received symbols comprise a control signal symbol sequence and a main signal symbols sequences, -- has been added after “claim 

Allowable Subject Matter
Claims 1-7, 9, and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A wireless communication apparatus, comprising: a symbol synthesis circuit that synthesizes received symbols; a demodulation circuit that demodulates the received symbols each before and after the synthesis; an error correction circuit that corrects demodulated received data from the demodulation circuit; a detection circuit that detects a first error detection code from the error corrected received data; a second detection circuit that detects a second error detection code obtained by inverting a plurality of arbitrary bits from the error corrected received data; and a received data selection circuit that selects the received data, wherein: the received data selection circuit determines a modulation scheme used upon transmission by using detection results of the first and second error detection codes and selects received data corresponding to the determined modulation scheme. Closest prior art, Uehara et al. US 2008/0288852, discloses A wireless communication apparatus, comprising: a demodulation circuit that demodulates the received symbols each before and after the synthesis; an error correction circuit that corrects demodulated received 
Regarding claims 2-7 and 11-14:
Claims 2-7 and 11-14 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest synthesizing, by a symbol synthesis, received symbols; detecting, by a second detection circuit, a second error detection code obtained by inverting a plurality of arbitrary bits from the error corrected received data; and selecting, by a received data selection circuit, the received data, wherein: the received data selection circuit determines a modulation scheme used upon transmission by using detection results of the first and second error detection codes and selects received data corresponding to the determined modulation scheme as recited in claim 9 for the same reason stated in claim 1 above.
Regarding claims 15-21:
Claims 15-21 are allowed as being dependent on claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uehara et al. US 2008/0288852; Kimura US 2005/0053038; Golitschek Edler Von Elbwart et al. US 2003/0166395; Okubo et al. US 2012/0207054; Matsuoka US 2011/0122959; and Shirakata et al. US 2009/0141836.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633